         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 1 of 31



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NATIONAL URBAN LEAGUE,
 et al.,
           Plaintiffs,
                                                        Civil Action No. 1:20–cv–03121–APM
 v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States, et al.,

                 Defendants.



                            DEFENDANTS’ MOTION TO DISMISS

        Defendants Donald J. Trump, the President of the United States; Eugene Scalia, the Secretary

of Labor; and the U.S. Department of Labor (collectively, “Defendants”) respectfully move the Court

to dismiss this action pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

In support of this Motion, Defendants submit the accompanying memorandum of law. A proposed

order is attached hereto.
      Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 2 of 31



DATED: December 29, 2020                Respectfully submitted,


                                        JEFFREY BOSSERT CLARK
                                        Acting Assistant Attorney General

                                        BRAD P. ROSENBERG
                                        CARLOTTA P. WELLS
                                        Assistant Branch Director

                                        /s/ Elliott M. Davis
                                        ZACHARY A. AVALLONE
                                        (D.C. Bar No. 1023361)
                                        ELLIOTT M. DAVIS
                                        (N.Y. Reg. No. 4596755)
                                        Trial Attorneys
                                        Civil Division, Federal Programs Branch
                                        U.S. Department of Justice
                                        1100 L St. NW
                                        Washington, DC 20005
                                        Phone: (202) 353-5639
                                        Fax:      (202) 616-8470
                                        E-mail: elliott.m.davis@usdoj.gov

                                        Counsel for Defendants




                                    2
       Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 3 of 31



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



NATIONAL URBAN LEAGUE,
et al.,
          Plaintiffs,
                                               Civil Action No. 1:20–cv–03121–APM
v.

DONALD J. TRUMP, in his official capacity as
President of the United States, et al.,

              Defendants.




                     MEMORANDUM OF LAW IN SUPPORT OF
                      DEFENDANTS’ MOTION TO DISMISS
            Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 4 of 31



                                                    TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

ARGUMENT ...................................................................................................................................6

I.        THE COURT LACKS SUBJECT-MATTER JURISDICTION OVER THIS
          ACTION BECAUSE PLAINTIFFS LACK STANDING AND THEIR CLAIMS
          ARE UNRIPE ......................................................................................................................6

          A.         Plaintiffs’ “Some Day” Intentions Do Not Suffice To Maintain an Article
                     III Case or Controversy............................................................................................8

          B.         Plaintiffs Lack Standing To Assert a Void-For-Vagueness Claim for Two
                     Additional Reasons ................................................................................................11

          C.         Plaintiffs’ Equal Protection Clause Claim Is a Generalized Grievance .................12

II.       PLAINTIFFS FAIL TO STATE A SINGLE CLAIM AS A MATTER OF LAW ...........13

          A.         Plaintiffs Fail To State a First Amendment Claim.................................................13

          B.         Plaintiffs Fail To State a Void-For-Vagueness Claim ...........................................19

          C.         Plaintiffs Fail To State an Equal Protection Clause Claim ....................................24

CONCLUSION ..............................................................................................................................26
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 5 of 31



                                          INTRODUCTION

        “It is beyond dispute that any public entity, state or federal, has a compelling interest in

assuring that public dollars, drawn from the tax contributions of all citizens, do not serve to finance

the evil of private prejudice.” City of Richmond v. J.A. Croson Co., 488 U.S. 469, 492 (1989) (plurality

opinion). To that end, the federal government has long required federal contractors and grantees to

abide by certain anti-discrimination mandates. See, e.g., 42 U.S.C. § 2000d (Title VI); 20 U.S.C. § 1681(a)

(Title IX); Exec. Order 11246, 30 Fed. Reg. 12,319 (Sept. 24, 1965), as amended. Executive Order

13950 furthers this goal.      While workplace training that “perpetuates racial stereotypes and

division . . . may be fashionable in the academy,” “they have no place in programs and activities

supported by Federal taxpayer dollars.” Exec. Order No. 13950, 85 Fed. Reg. 60,683, 60,684 (Sept.

28, 2020).

        Plaintiffs—two non-profit corporations—do not allege that they are currently bound by the

Executive Order’s restrictions. And their abstract allegations that they would like to be federal

contractors and grantees in the future (such that they might later become bound by the Order’s

restrictions) are the precise type of “‘some day’ intentions” that the Supreme Court has held do not

suffice to establish standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 (1992).

        Even assuming Plaintiffs could surmount that jurisdictional hurdle, they have failed to state a

claim. Plaintiffs complain that the Executive Order would circumscribe the contents of their

workplace training. The Supreme Court, however, has made clear that by accepting federal funds,

federal contractors and grantees acquiesce to the conditions of their contracts or grants, including

applicable restrictions on their speech. Those restrictions, to be sure, are not without limit. But, as

explained below, the Executive Order’s restrictions fall well within the Constitution’s boundaries.

        For these reasons, the Court should dismiss this action.
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 6 of 31



                                          BACKGROUND

        On September 22, 2020, the President signed Executive Order 13950 “in order to promote

economy and efficiency in Federal contracting, to promote unity in the Federal workforce, and to

combat offensive and anti-American race and sex stereotyping and scapegoating.” Exec. Order No.

13950, 85 Fed. Reg. 60,683 (Sept. 28, 2020) (the “Order” or “EO”); see 40 U.S.C. §§ 101, 121(a) (the

President has the power to “prescribe policies and directives . . . necessary to carry out” an

“economical and efficient system for” procurement). The Order declares that “it shall be the policy

of the United States not to promote race or sex stereotyping or scapegoating in the Federal workforce

or in the Uniformed Services, and not to allow grant funds to be used for these purposes. In addition,

Federal contractors will not be permitted to inculcate such views in their employees.” EO § 1.

        The Order expressly states that it “does not prevent agencies, the United States Uniformed

Services, or contractors from promoting racial, cultural, or ethnic diversity or inclusiveness.” Id.

§ 10(a). But training that “perpetuates racial stereotypes and division” has “no place in programs and

activities supported by Federal taxpayer dollars.” Id. § 1. To effectuate the policy, the Order issues

distinct directives regarding (1) government training, (2) government information gathering, (3) review

of federal grant programs, (4) government contracts, and (5) Title VII guidance.

        1. Government Training. The Order prohibits the United States Uniformed Services from

training its own members to believe certain defined “divisive concepts,” and similarly directs heads of

federal agencies to ensure that agency trainings of their own employees, whether provided by agency

employees or contractors, do not teach the divisive concepts. Id. §§ 3, 6. As applied to government

training, the term “divisive concepts” incorporates nine concepts, such as “one race or sex is inherently

superior to another race or sex,” “the United States is fundamentally racist or sexist,” and “an

individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether

consciously or unconsciously.” Id. § 2(a).



                                                   2
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 7 of 31



        The term “divisive concepts” also “includes any other form of race or sex stereotyping or any

other form of race or sex scapegoating.” Id. “Race or sex stereotyping” means “ascribing character

traits, values, moral and ethical codes, privileges, status, or beliefs to a race or sex, or to an individual

because of his or her race or sex.” Id. § 2(b). And “race or sex scapegoating” means “assigning fault,

blame, or bias to a race or sex, or to members of a race or sex because of their race or sex” and also

“encompasses any claim that, consciously or unconsciously, and by virtue of his or her race or sex,

members of any race are inherently racist or are inherently inclined to oppress others, or that members

of a sex are inherently sexist or inclined to oppress others.” Id. § 2(c). Nothing in the Order

categorically prohibits training that incorporates concepts like “unconscious bias” or

“intersectionality.” The question is whether such training promotes a “divisive concept” like race or

sex stereotyping or scapegoating, all as defined in the Order.

        The Order further directs the Office of Personnel Management (OPM) to review and preclear

any training programs that an agency wants to use relating to diversity or inclusion to ensure

compliance with the Order. Id. § 7(a).

        2. Government Information Gathering. The Order directs agencies to collect information about

trainings that have been conducted within federal agencies and government contractors. Each agency

must “report to OMB [the Office of Management and Budget] all spending in Fiscal Year 2020 on

Federal employee training programs relating to diversity or inclusion.” Id. § 7(c). Pursuant to the

Order, the Department of Labor’s Office of Federal Contract Compliance Programs (OFCCP)

published a request for information about trainings provided by federal contractors. Id. § 4(c);

“Request for Information; Race and Sex Stereotyping and Scapegoating,” 85 Fed. Reg. 67,375 (Oct.

22, 2020) (“RFI”).

        3. Review of Federal Grant Programs. The Order directs agencies to “review their respective grant

programs and identify programs for which [they] may . . . require the recipient to certify that it will



                                                     3
           Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 8 of 31



not use Federal funds to promote” certain divisive concepts. EO § 5. Agencies must “submit a report

to the Director of the [OMB] that lists all grant programs so identified.” Id. The Order does not

direct any changes to current or future grants or grant programs.

          4. Government Contracts. The Order instructs agencies to include in most government contracts

entered into after November 21, 2020, certain contractual language providing that during the

performance of the contract, the contractor agrees “not [to] use any workplace training that inculcates

in its employees any form of race or sex stereotyping or any form of race or sex scapegoating.” EO

§ 4(a)(1). The phrases “race or sex stereotyping” and “race or sex scapegoating” are defined as they

are in the government-training section, and include all of the divisive concepts except for the concept

that “the United States is fundamentally racist or sexist.” Compare id. with id. §§ 2(a)–(c). The Order

also directs contractors to include the contractual language in certain subcontracts or purchase orders.

Id. § 4(a)(4).

          The Order’s contractual language does not prevent the contractor from promoting divisive

concepts or race or sex stereotypes to the contractor’s employees in contexts other than workplace

training, and it does not restrict contractor employees from expressing their personal views in the

workplace (though certain types of such expression could potentially violate other federal laws). Nor

does the Order’s contractual language restrict contractors or their employees from expressing their

views outside of the workplace such as in public remarks, newspaper articles, social media, or amicus

briefs.

          The Order further directs the Department of Labor to set up a hotline to collect and

investigate complaints alleging that a federal contractor uses training programs prohibited by the

Order. Id. § 4(b).

          5. Title VII Guidance. The Order instructs the Attorney General to “continue to assess the

extent to which workplace training that teaches the divisive concepts . . . may contribute to a hostile



                                                    4
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 9 of 31



work environment and give rise to potential liability under Title VII.” Id. § 8. And the Attorney

General and Equal Employment Opportunity Commission are, if appropriate, to “issue publicly

available guidance” related to compliance with Title VII of the Civil Rights Act of 1964. Id.

                                            *       *       *

        Plaintiffs National Urban League and National Fair Housing Alliance are non-profit

corporations. Doc. 1 (“Compl.”) at 6–7 ¶¶ 17, 18. Each Plaintiff alleges that it is party to a single

current federal contract. See id. at 42–43 ¶ 128 (National Urban League’s Apprenticeship Contract);

id. at 46–47 ¶ 138 (National Fair Housing Alliance’s Technical Assistance and Capacity Building

Program Cooperative Agreement). And each Plaintiff alleges that it “seeks to be in the future a federal

contractor,” id. at 6–7 ¶¶ 17–18, but neither Plaintiff identifies any impending federal contract for

which they would be qualified, on which they would bid, and which would be subject to the Executive

Order. Each Plaintiff similarly alleges that it has previously been awarded federal grants, see id. at 43–

44, 46–47 ¶¶ 131, 138, and “seeks to be in the future a . . . federal grant recipient,” id. at 6–7 ¶¶ 17–

18, but neither Plaintiff identifies any impending federal grant for which they would be qualified, to

which they would apply, and which would be subject to the Executive Order.

        Plaintiffs filed their Complaint on October 29, 2020, on behalf of themselves and a putative

class. See generally Compl. They allege that their “workplace training . . . contain[s] subjects almost

certainly prohibited by the Order” and that they are thus “preemptively disqualified from federal

contract and grant opportunities.” Id. at 52 ¶ 156. They name as Defendants President Donald J.

Trump, in his official capacity; Secretary of Labor Eugene Scalia, in his official capacity; and the U.S.

Department of Labor, and assert three claims for relief: (i) a claim for First Amendment viewpoint

discrimination; (ii) a void-for-vagueness claim under the Fifth Amendment; and (iii) an Equal

Protection Clause claim under the Fifth Amendment. See id. at 53–59 ¶¶ 1–31. Plaintiffs seek, among

other things, a declaration that the entire Executive Order “is unlawful and invalid” and an “injunction



                                                    5
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 10 of 31



enjoining Defendant[s] . . . from implementing or enforcing any part of EO 13950.” See id. at 59

¶¶ A–D.

                                             ARGUMENT

        This action should be dismissed for two independent reasons. Initially, Plaintiffs have not

carried their burden of establishing the Court’s subject-matter jurisdiction. And even assuming

arguendo that the Court could entertain this action, Plaintiffs fail to state a single claim as a matter of

law. Accordingly, this action should be dismissed under Federal Rules of Civil Procedure 12(b)(1) or

12(b)(6).1

I.      THE COURT LACKS SUBJECT-MATTER JURISDICTION OVER THIS
        ACTION BECAUSE PLAINTIFFS LACK STANDING AND THEIR CLAIMS
        ARE UNRIPE

        Plaintiffs “bear[] the burden of invoking the [C]ourt’s subject matter jurisdiction, including

establishing the elements of standing.” Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015). “[S]tanding

is assessed at the time of filing.” Wheaton Coll. v. Sebelius, 703 F.3d 551, 552 (D.C. Cir. 2012). “To

establish standing at the motion to dismiss stage, the plaintiff must state a plausible claim that she has

suffered an injury in fact fairly traceable to the actions of the defendant that is likely to be redressed

by a favorable decision on the merits.” Fryshman v. U.S. Comm’n for Preservation of America’s Heritage

Abroad, 422 F. Supp. 3d 1, 5 (D.D.C. 2019) (Mehta, J.).2




1
        Defendants note that a district court in the Northern District of California has preliminarily
enjoined two sections of the Executive Order. See Santa Cruz Lesbian & Gay Cmty. Ctr. v. Trump,
No. 20–cv–07741, 2020 WL 7640460 (N.D. Cal. Dec. 22, 2020). Defendants respectfully submit that
the Santa Cruz court did not correctly decide the preliminary-injunction motion and, in all events, the
standing evidence that the plaintiffs in that action proffered was far more extensive than the
threadbare allegations advanced by Plaintiffs’ Complaint in this case.
2
       Unless expressly included, all internal quotation and alteration marks and citations have been
omitted.


                                                    6
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 11 of 31



        “When ruling on a Rule 12(b)(1) motion in which the defendant challenges the plaintiff’s

standing to assert a claim, a federal court must presume that it lacks jurisdiction unless the contrary

appears affirmatively from the record.” Gerber Prods. Co. v. Perdue, 254 F. Supp. 3d 74, 79 (D.D.C.

2017) (Mehta, J.). “Even on a motion to dismiss, ‘standing cannot be inferred argumentatively from

averments in the pleadings, but rather must affirmatively appear in the record . . . . It is the burden of

the party who seeks the exercise of jurisdiction in his favor, clearly to allege facts demonstrating that

he is the proper party to invoke judicial resolution of the dispute.’” Equal Rights Ctr. v. Hilton Hotels

Corp., No. 07–cv–1528, 2009 WL 6067336, at *2 (D.D.C. Mar. 25, 2009) (quoting FW/PBS, Inc. v. City

of Dallas, 493 U.S. 215, 231 (1990)). And Plaintiffs “must establish standing for each claim [they] seek[]

to press and for each form of relief that is sought.” Gerber Prods. Co., 254 F. Supp. 3d at 79.

        The Court’s standing inquiry here is more rigorous than in most other cases, for two reasons.

First, Plaintiffs “bear[] a more rigorous burden to establish standing” because they “rest [their] claims

for declaratory and injunctive relief on predicted future injury.” Arpaio, 797 F.3d at 21 (emphasis added).

Second, “the [C]ourt’s standing inquiry” is also “especially rigorous” “[b]ecause reaching the merits of

the dispute would force [the Court] to decide whether an action taken by one of the other two

branches of the Federal Government was unconstitutional.” Comm. On the Judiciary of the U.S. House of

Representatives v. McGahn, 968 F.3d 755, 763 (D.C. Cir. 2020) (en banc).

        Plaintiffs have not satisfied their doubly rigorous burden because they have not come close to

demonstrating an essential element of standing: an injury in fact. See Gerber Prods. Co., 254 F. Supp. 3d

at 80. “An injury in fact is an invasion of a legally protected interest which is (a) concrete and

particularized, and (b) actual or imminent, not conjectural or hypothetical.” Id. “Plaintiff[s] must

show [they are] suffering an ongoing injury or face[] an immediate threat of injury.” Id. (emphasis

altered). “A potential future injury must be ‘certainly impending’; the mere possibility of such injury

is not enough.” Id. (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409–10 (2013)). “Although



                                                    7
          Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 12 of 31



‘imminence’ is concededly a somewhat elastic concept, it cannot be stretched beyond its purpose,

which is to ensure that the alleged injury is not too speculative for Article III purposes—that the injury

is ‘certainly impending.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 n.2 (1992) (emphasis in original).

         For this same reason, Plaintiffs’ claims are not ripe. “A claim is not ripe for adjudication if it

rests upon contingent future events that may not occur as anticipated, or indeed may not occur at all.”

Texas v. United States, 523 U.S. 296, 300 (1998). See also DKT Mem’l Fund Ltd. v. Agency for Int’l Dev., 887

F.2d 275, 298 (D.C. Cir. 1989) (“[S]tanding and ripeness theories often merge so closely that there is

no reason to attempt separation.”); cf. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128 n.8 (2007)

(“The justiciability problem that arises, when the party seeking declaratory relief is himself preventing

the complained-of injury from occurring, can be described in terms of standing . . . or in terms of

ripeness . . . .”).

         A.           Plaintiffs’ “Some Day” Intentions Do Not Suffice To Maintain an Article III
                      Case or Controversy

         Plaintiffs lack standing because they neither allege that they are a party to any existing contract

that contains the challenged restrictions nor identify any contract on which they would bid or any

grant to which they would apply, but for the Executive Order. For the same reasons, all of Plaintiffs’

claims are unripe.

         The relevant question for standing and ripeness is whether Plaintiffs “ha[ve] made an adequate

showing that sometime in the relatively near future [they] will bid on another Government contract”

or grant. Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 211 (1995). After all, “‘some day’ intentions—

without any description of concrete plans, or indeed even any specification of when the some day will

be—do not support a finding of the ‘actual or imminent’ injury that [the Supreme Court’s] cases

require.” Lujan, 504 U.S. at 564 (emphasis in original).

          Though Plaintiffs identify certain existing contracts and grants in their complaint, see Compl.

at 42–48, ¶¶ 128, 129, 131, 138, they do not allege that any of those contracts or grants contain the


                                                     8
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 13 of 31



restrictions from the Executive Order. Indeed, the Order directs that the contracting provisions are

to be inserted into most government contracts entered into after November 21, 2020, see EO §§ 4,

9—more than three weeks after Plaintiffs filed their Complaint. See also Compl. at 23 ¶ 69 (“OFCCP

also instructed that EO 13950 applies to contracts entered into or modified after November 21,

2020.”). And although Plaintiffs allege that Plaintiff NFHA “will be required to cease, or substantially

modify, its diversity training” on November 21, 2020, “when grantees” supposedly “must certify that

they will not use federal funds for promoting certain ‘divisive concepts,’” Compl. at 53 ¶ 158, Plaintiffs

misread the Order. The Court need not accept as true allegations that are contradicted by documents

attached to or incorporated into the Complaint, see Gilliam v. U.S. Dep’t of Justice, 128 F. Supp. 3d 134,

145 (D.D.C. 2015) (Mehta, J.), and as explained above, the Order does not direct any changes to

current or future grants or grant programs. Rather, the November 21, 2020, date identified by

Plaintiffs is the date by which “the heads of agencies” were obligated “to submit a report to the

Director of the Office of Management and Budget” listing grant programs that they identified

pursuant to section 5 of the Order. EO § 5. The Order imposes no November 21, 2020, certification

obligation on Plaintiffs.

        Plaintiffs also do not allege any concrete plans to bid on or apply for future contracts or grants

that would be subject to restrictions described in the Order. Nor do they specifically identify any such

future contracts or grants on which they would bid or to which they would apply, but for the Executive

Order. Rather, each Plaintiff generically alleges that it “has been, is and seeks to be in the future a

federal contractor and federal grant recipient.” Compl. at 7 ¶¶ 17, 18; see also id. at 42 ¶ 130 (“NUL

intends to apply for future contracts with the government.”); id. at 43 ¶ 131 (NUL “expects to continue

to apply for and receive federal grants in the future.”). That is not good enough.

        Plaintiffs’ allegations, or lack thereof, stand in stark contrast to the evidence offered in Adarand.

In Adarand, the Supreme Court found that the plaintiff contractor had standing to challenge future



                                                     9
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 14 of 31



contract conditions based on evidence that: (i) the subject Colorado guardrail contracts with the

offending clause were likely to be offered “at least once per year,” and (ii) the contractor offered

testimony that it “bids on every guardrail project in Colorado.” 515 U.S. at 212. Here, however,

Plaintiffs have not alleged how often the Government offers contracts or grants for which they would

be qualified and on which they would bid or apply.

        The opinion in Ah Chong v. McManaman, Civ. No. 13–00663, 2014 WL 1366181 (D. Haw. Apr.

4, 2014), is instructive. In Ah Chong, the plaintiff—a licensed foster-care provider—sought an

injunction obligating Hawaii “to provide adequate maintenance payments to foster parents.” Id. at *1.

Although the plaintiff was not currently receiving foster-care maintenance payments, see id. at *3, she

argued that her extant foster-care license, her history of caring for an average of five foster children

per year for several decades, and her testimony that she would accept a foster-care placement as soon

as Hawaii’s Department of Human Services (DHS) offered her a suitable child, sufficed “to establish

standing based on a likelihood of future injury.” Id. at *4.

        Distinguishing Adarand, the district court granted the defendant’s motion to dismiss for lack

of standing. “Although Plaintiff is currently eligible to care for foster children, she is not obligated to

accept, nor does she accept, every placement DHS offers her.” Ah Chong, 2014 WL 1366181, at *5.

And “[t]here is no objective evidence in the current record that it is likely that DHS will offer Plaintiff

an appropriate placement.” Id. Because “Plaintiff has not pled that it is objectively likely that she will

suffer future injury of the type alleged in the Complaint . . . Plaintiff does not have standing to bring

the claim alleged in the Complaint.” Id. So, too, here. See also, e.g., Schurr v. Resorts Int’l Hotel, Inc., 196

F.3d 486, 495 (3d Cir. 1999) (finding no standing and distinguishing Adarand: “In evaluating Schurr’s

evidence of imminent harm, we are also mindful of what is not in the record. There is no evidence of

how frequently jobs for which Schurr is qualified become available.”) (emphasis in original).




                                                      10
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 15 of 31



        Because Plaintiffs have not alleged with any level of specificity that, but for the Executive

Order, they would bid on or apply for a particular federal contract or grant that is subject to the

Order’s restrictions, their Complaint should be dismissed as unripe and for lack of standing.

        B.      Plaintiffs Lack Standing To Assert a Void-For-Vagueness Claim for Two
                Additional Reasons

        In addition to the standing deficiencies associated with all of their claims, Plaintiffs do not

have standing to assert a void-for-vagueness claim for two additional reasons. First, Plaintiffs that

“engage in clearly proscribed conduct . . . lack standing to assert a vagueness claim.” Blum v. Holder,

744 F.3d 790, 799 n.14 (1st Cir. 2014); see Holder v. Humanitarian Law Project, 561 U.S. 1, 20 (2010) (“[A]

plaintiff who engages in some conduct that is clearly proscribed cannot complain of the vagueness of

the law as applied to the conduct of others.”); accord Hodge v. Talkin, 799 F.3d 1145, 1172 (D.C. Cir.

2015). Plaintiffs can hardly claim that they are injured by any supposed vagueness inherent in the

Executive Order as they allege that their trainings fall squarely within the scope of activities prohibited

by the Executive Order. Indeed, Plaintiffs affirmatively allege that they “provide . . . workplace

training . . . containing subjects almost certainly prohibited by the Order” and, because they “inten[d]

to continue” such workplace trainings, they “are preemptively disqualified from federal contract and

grant opportunities.” Compl. at 52 ¶ 156.

        Second, any “injury” caused by the Executive Order’s supposed vagueness is self-inflicted

because they have not alleged they have requested clarification about any allegedly vague terms.

Indeed, the October 22, 2020, RFI, which Plaintiffs reference in (and thus incorporate into) their

Complaint, see Compl. at 23 ¶ 70 & n.33,3 explained that: (i) “federal contractors and subcontractors

questioning whether their workplace trainings, workshops, or similar programs are compliant with


3
        “On a motion to dismiss, the court may consider,” inter alia, “documents . . . incorporated by
reference in the complaint.” Doe v. Am. Univ., No. 19–cv–03097, 2020 WL 5593909, at *6 (D.D.C.
Sept 18, 2020) (Mehta, J.).


                                                    11
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 16 of 31



Executive Order 13950 . . . are encouraged to voluntarily submit information and materials in

response to this request for information”; and (ii) “OFCCP will provide compliance assistance as

requested to Federal contractors and subcontractors that voluntarily submit such information or

materials.” 85 Fed. Reg. at 67,377. To the extent that Plaintiffs believed that the Order “fails to

provide fair notice of what conduct it requires from the Plaintiffs,” Compl. at 56 ¶ 15; but see id. at 52

¶ 156, all Plaintiffs had to do was ask.

        Plaintiffs’ “claimed confusion . . . is, in a sense, of [their] own making.” Gerber Prods. Co., 254

F. Supp. 3d at 81.     As this Court has explained in Gerber Products, “[i]f a plaintiff can easily

remedy . . . purported harm by seeking clarification from an agency, but has not done so, then the

plaintiff cannot claim to suffer from an injury of fact for purposes of standing.” Id. (citing Nat’l Family

Planning & Reproductive Health Ass’n, Inc. v. Gonzales, 468 F.3d 826, 831 (D.C. Cir. 2006)). Because

Plaintiffs here have “‘chosen to remain in the lurch, [they] cannot demonstrate an injury sufficient to

confer standing.’” Id. (quoting Nat’l Family Planning & Reproductive Health Ass’n, Inc., 468 F.3d at 831).

If Plaintiffs were unsure about whether their workplace trainings violated the Executive Order, the

appropriate recourse was to submit them pursuant to the RFI and get a definitive answer from the

Department of Labor, not file a lawsuit seeking to strike down the entire Executive Order by claiming

it is unconstitutionally vague.

        C.      Plaintiffs’ Equal Protection Clause Claim Is a Generalized Grievance

        Plaintiffs lack standing to bring a claim under the Equal Protection Clause because they have

not personally been injured by any supposed race- or sex-based discrimination, and thus assert only a

generalized grievance that does not suffice to generate standing. “The rule against generalized

grievances applies with as much force in the equal protection context as in any other.” United States v.

Hays, 515 U.S. 737, 743 (1995). “[E]ven if a governmental actor is discriminating on the basis of race,




                                                    12
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 17 of 31



the resulting injury accords a basis for standing only to those persons who are personally denied equal

treatment by the challenged discriminatory conduct.” Id. at 743–44.

        Plaintiffs do not allege any particular injury resulting from any supposed race- or sex-based

discrimination. To the contrary, their grievance is so generalized that they seek to represent a class of

over 100,000 federal contractors and grantees, who supposedly “are subject to similar harm from the

Order.” Compl. at 49 ¶¶ 144–145. Plaintiffs accordingly lack standing to bring their Equal Protection

Clause claim.

II.     PLAINTIFFS FAIL TO STATE A SINGLE CLAIM AS A MATTER OF LAW

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. “A pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do.” Id. Likewise, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id. “Where

a complaint pleads facts that are merely consistent with a defendant’s liability, it stops short of the line

between possibility and plausibility of entitlement to relief.” Id.

        Even assuming arguendo that the Court has subject-matter jurisdiction over this action,

Plaintiffs fail to adequately state a single claim, and thus all of their claims should be dismissed as a

matter of law pursuant to Federal Rule of Civil Procedure 12(b)(6).

        A.       Plaintiffs Fail To State a First Amendment Claim

        Even assuming all allegations in the Complaint are true, Plaintiffs have not alleged a valid First

Amendment Claim. The First Amendment does not apply to regulations of the government’s own



                                                      13
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 18 of 31



training because “[t]he Free Speech Clause . . . does not regulate government speech.” Pleasant Grove

City v. Summum, 555 U.S. 460, 467 (2009). Although the Order itself places no restrictions on grants,

even if the government were to implement the policy of not “allow[ing] grant funds to be used” to

promote divisive concepts, see EO § 1, the government would be entitled to do so, as long as any

speech restrictions do not extend beyond the scope of the grant program. See Agency for Int’l Dev. v.

All. for Open Soc’y Int’l, Inc., 570 U.S. 205, 214 (2013) (“USAID”). As to government-contractor speech,

the Supreme Court squarely held in Board of County Commissioners v. Umbehr that restrictions on

government-contractor speech are governed by the Pickering balancing test. 518 U.S. 668, 672–73

(1996) (holding that “the Pickering balancing test, adjusted to weigh the government’s interests as

contractor rather than as employer, determines the extent of their protection”) (citing Pickering v. Bd.

of Educ. of Twp. High Sch. Dist. 205, 391 U.S. 563, 568 (1968)). While the “government cannot restrict

the speech of the public at large just in the name of efficiency, . . . where the government is employing

someone [or contracting] for the very purpose of effectively achieving its goals, such restrictions may

well be appropriate.” Waters v. Churchill, 511 U.S. 661, 675 (1994). The Order readily satisfies these

standards.

        1. Government Training. Plaintiffs cannot assert a First Amendment claim based on the

government’s training of its own employees. “The Free Speech Clause restricts government regulation

of private speech; it does not regulate government speech.” Pleasant Grove, 555 U.S. at 467. “A

government entity has the right to speak for itself, [i]t is entitled to say what it wishes, and to select

the views that it wants to express.” Id. at 467–68. In this context, the government has the freedom

to choose the content of its own trainings—and that right does not change just because the

government sometimes hires third parties to conduct those trainings: “A government entity may

exercise this same freedom to express its views when it receives assistance from private sources for

the purpose of delivering a government-controlled message.” Id. at 468. Plaintiffs cannot dictate the



                                                   14
            Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 19 of 31



government’s message and thus have no First Amendment claim arising from the government’s own

training.

        2. Government Information Gathering. Plaintiffs do not argue that the government’s collection of

information about agency or contractor trainings violates the First Amendment. And they would have

no basis to challenge this information gathering in any event. See Laird v. Tatum, 408 U.S. 1, 10 (1972)

(rejecting First Amendment claim based on “the mere existence, without more, of a governmental

investigative and data-gathering activity”).

        3. Grant Recipients. The Order does not restrict how grant recipients may use their funds. The

Order simply instructs agencies to “review their respective grant programs and identify programs for

which the agency may, as a condition of receiving such a grant, require the recipient to certify that it

will not use Federal funds to promote” certain of the divisive concepts. EO § 5 (emphases

added). The Order directs agencies to submit the compiled lists to the OMB Director. Id. Plaintiffs

do not explain how the mere review and identification of certain grant programs could violate the

First Amendment.

        Even if agencies eventually require grant recipients to certify that federal funds will not be

used to promote certain divisive concepts, that type of restriction would be constitutional because the

government has broad authority to place conditions on how grant recipients use federal

funds. USAID, 570 U.S. at 214. “As a general matter, if a party objects to a condition on the receipt

of federal funding, its recourse is to decline the funds. This remains true when the objection is that a

condition may affect the recipient’s exercise of its First Amendment rights.” Id. (citing United States v.

Am. Library Ass’n, Inc., 539 U.S. 194, 212 (2003) and Regan v. Taxation With Representation of Wash., 461

U.S. 540, 546 (1983)). “The Government can, without violating the Constitution, selectively fund a

program to encourage certain activities it believes to be in the public interest, without at the same time




                                                   15
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 20 of 31



funding an alternative program which seeks to deal with the problem in another way.” Rust v. Sullivan,

500 U.S. 173, 193 (1991).

        When a grant condition compels or prohibits a grantee’s speech “outside the scope of the

federally funded program,” it violates “the First Amendment and cannot be sustained.” USAID, 570

U.S. at 219 & 221. But when “regulations [do] not ‘prohibit the recipient from engaging in the

protected conduct outside the scope of the federally funded program,’ they [do] not run afoul of the

First Amendment.” Id. at 217 (quoting Rust, 500 U.S. at 193). In other words, the constitutional line

is that the government may only control what its money is spent to support—not speech that goes

beyond the use of federal funds. The Supreme Court, for example, upheld regulations that prohibited

the use of Title X funds in any program where “abortion is a method of family planning” because

“when the Government appropriates public funds to establish a program it is entitled to define the

limits of that program.” Rust, 500 U.S. at 193–94. Those limitations did not violate the First

Amendment because they did not “prohibit[] the recipient from engaging in the protected conduct

outside the scope of the federally funded program.” Id. at 197. While there are some limits to this

principle, they do not apply here. See Legal Servs. Corp. v. Velazquez, 531 U.S. 533, 548–49 (2001)

(condition on funding for legal services violated separation of powers when it blocked attorneys from

challenging constitutionality of statutes); Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819,

829 (1995) (when government funds a limited public forum, conditions cannot discriminate based on

viewpoint). Here, the Order declares that “the policy of the United States” is that “grant funds” should

not be used to promote race or sex stereotyping or scapegoating. EO § 1 (emphasis added). Per

USAID and Rust, a restriction limited to the use of grant funds would pass constitutional muster.

        4. Government Contractors. The government’s power to regulate its contractors’ speech is broader

than its power to regulate grant recipients’ speech and is generally coextensive with its power over the

speech of federal employees. See Umbehr, 518 U.S. at 673; Wagner v. Fed. Election Comm’n, 793 F.3d 1,



                                                    16
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 21 of 31



7 (D.C. Cir. 2015) (en banc) (the government “has greater latitude to restrict the expression of both

employees and government contractors than it does with respect to the general public”). When

analyzing First Amendment challenges made by government contractors, courts are required to strike

a “balance between the interests of the [government contractor], in commenting upon matters of

public concern and the interest of the State, . . . in promoting the efficiency of the public services it

performs through its [contractors].” Pickering, 391 U.S. at 568; Umbehr, 518 U.S. at 673.

        The Pickering balancing test proceeds in two steps: first, a court must determine “whether the

[contractor] spoke as a citizen on a matter of public concern”—if it does not, there is no “First

Amendment cause of action” and the inquiry ends. Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). But

even if it does, the government “has broader discretion to restrict speech when it acts in its role as

employer”—or as a contractor—“but the restrictions it imposes must be directed at speech that has

some potential to affect the [contractor’s] operations.” Id.; Umbehr, 518 U.S. at 673.

        The Court need not proceed past the first Pickering step because the speech at issue is not made

as a private citizen. The Supreme Court made clear in Garcetti that “when public employees make

statements pursuant to their official duties, the employees are not speaking as citizens for First

Amendment purposes, and the Constitution does not insulate their communications from employer

discipline.” Garcetti, 547 U.S. at 421. Thus, “even if the Court accepts [a plaintiff’s] assertion that [his

speech] addressed a public interest,” dismissal is appropriate when the plaintiff “failed to establish that

his [speech] was made in his capacity as a private citizen.” Jangjoo v. Broad. Bd. of Governors, 244 F. Supp.

3d 160, 172 (D.D.C. 2017). A deputy district attorney, for example, does not act as a citizen when he

writes an internal memo as part his job. See Garcetti, 547 U.S at 423. But a teacher acts as a citizen

when she submits a letter to the editor of a local newspaper criticizing a proposed tax increase because

writing a letter to the editor is outside the scope of her employment duties. See Pickering, 391 U.S. at

568. The Order’s limits on government contractors’ workplace trainings apply only to speech made



                                                     17
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 22 of 31



pursuant to official duties. The Order does not prohibit contractors or their employees from

expressing views outside of workplace trainings or regulate any speech outside the workplace. See EO

§ 4(a)(1). The Order thus does not violate the First Amendment. Garcetti, 547 U.S. at 417.

        Even if internal trainings could be considered speech by “citizen[s]” on “matters of public

concern,” Plaintiffs’ First Amendment claim would still fail Pickering’s second step. The

constitutionality of a restriction on a government contractor’s speech depends on balancing the

expressive interests at stake against the government’s “legitimate interests as contractor.” Umbehr, 518

U.S. at 680, 685; see also Connick v. Myers, 461 U.S. 138, 143–51 (1983). The D.C. Circuit sitting en banc

explained that “courts give substantial deference to the government’s predictions of harm concerning

its own employees and contractors.” Wagner, 793 F.3d at 25; Waters, 511 U.S. at 673 (“we have given

substantial weight to government employers’ reasonable predictions of disruption, even when the

speech involved is on a matter of public concern.”).

        The Order makes a reasonable prediction of disruption by finding that “blame-focused

diversity training reinforces biases and decreases opportunities for minorities.” EO § 1. It further

explains that “participation of contractors’ employees in training that promotes race or sex

stereotyping or scapegoating similarly undermines efficiency in Federal contracting” and that “[s]uch

requirements promote divisiveness in the workplace and distract from the pursuit of excellence and

collaborative achievements in public administration.” Id.; see, e.g., Frank Dobbin & Alexandra Kalev,

“Why Diversity Programs Fail.” Harv. Bus. Rev. (July-August 2016) (“people often respond to

compulsory courses with anger and resistance—and many participants actually report more animosity

toward other groups afterwards”); Elizabeth Paluck & Donald Green, “Prejudice Reduction: What

Works? A Review and Assessment of Research and Practice.” Ann. Rev. Psych. 2009; 60:339–67

(trainings that categorize individuals are “often enough to create prejudice”). Under the Pickering

standard and the relaxed standard required to show workplace disruption applicable in this Circuit,



                                                   18
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 23 of 31



the Order’s reasonable predictions of disruption from trainings that include race and sex stereotyping

or scapegoating suffice to outweigh Plaintiffs’ claimed expressive interests in continuing contractor

workplace trainings that promote the identified divisive concepts.

         5. Title VII Guidance. Plaintiffs cannot make out a First Amendment claim with respect to the

Order’s provisions instructing the Attorney General to assess whether workplace training that teaches

divisive concepts may give rise to potential Title VII liability and, if appropriate, to issue Title VII

guidance. Enjoining these provisions would (i) violate the Opinions Clause, which empowers the

President to “require the Opinion, in writing, of the principal Officer in each of the executive

Departments, upon any Subject relating to the Duties of their respective Offices,” U.S. Const., art. II,

§ 2, cl. 1, and (ii) unlawfully interfere with the Attorney General’s statutory duty to “give his advice

and opinion on questions of law when required by the President,” 28 U.S.C. § 511; see also 28 C.F.R.

§ 0.50(b), (f).

         B.       Plaintiffs Fail To State a Void-For-Vagueness Claim

         Plaintiffs also have not stated a void-for-vagueness claim under the Fifth Amendment’s Due

Process Clause. The Due Process Clause requires that laws “give the person of ordinary intelligence

a reasonable opportunity to know what is prohibited, so that he may act accordingly” and “provide

explicit standards for those who apply them.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).

And “[w]hen speech is involved, rigorous adherence to those requirements is necessary to ensure that

ambiguity does not chill protected speech.” FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253–54

(2012). That being said, “perfect clarity and precise guidance have never been required even of

regulations that restrict expressive activity.” United States v. Williams, 553 U.S. 285, 304 (2008); see also

Grayned, 408 U.S. at 110 (“[W]e can never expect mathematical certainty from our language.”).

         The Order’s contractual language and the potential future grant conditions are not vague. The

contractual language provides that contractors “shall not use any workplace training that inculcates in



                                                     19
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 24 of 31



its employees any form of race or sex stereotyping or any form of race or sex scapegoating.” EO

§ 4(a)(1). It further defines “race or sex stereotyping” and “race or sex scapegoating” in objective

terms. “The term ‘race or sex stereotyping’ means ascribing character traits, values, moral and ethical

codes, privileges, status, or beliefs to a race or sex, or to an individual because of his or her race or

sex, and the term ‘race or sex scapegoating’ means assigning fault, blame, or bias to a race or sex, or

to members of a race or sex because of their race or sex.” Id. If that were not sufficiently clear, the

contractual language provides eight examples of such stereotyping and scapegoating (which examples

may, at some indeterminate future time, constitute restrictions in certain grant programs, see EO § 5).

These terms are far more definite than the statute at issue in Arce v. Douglas, 793 F.3d 968 (9th Cir.

2015), which barred school districts from holding classes that, inter alia, “‘[p]romote resentment toward

a race or class of people’” or “‘[a]dvocate ethnic solidarity instead of the treatment of pupils as

individuals.’” Id. at 973 (quoting Ariz. Rev. Stat. § 15–112(A)). “[I]n light of the statute’s purpose to

reduce racism in schools,” the Ninth Circuit held that “the phrases here in issue sufficiently give notice

as to what conduct is prohibited and do not inherently invite arbitrary enforcement.” Id. at 988. See

also id. at 988–89.

        In an effort to cast the Order as vague, Plaintiffs generally complain that the Order: does not

define the term “workplace training”; does not “explain, or otherwise define, the prohibited act of

‘inculcat[ing]’; and does not “sufficiently define[]” the “divisive concepts.” Compl. at 18 ¶¶ 55–57.

But Plaintiffs’ “basic mistake lies in the belief that the mere fact that close cases can be envisioned

renders a statute vague.” Williams, 553 U.S. at 305. “That is not so.” Id. at 305–06. A regulation “is

not rendered unconstitutionally vague because it does not mean the same thing to all people, all the

time, everywhere.” United States v. Bronstein, 849 F.3d 1101, 1107 (D.C. Cir. 2017) (emphasis added).

“In any system that relies on the administration of laws of general applicability in many different

circumstances, some degree of ambiguity is all but inevitable.” Act Now To Stop War & End Racism



                                                   20
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 25 of 31



Coal. v. District of Columbia, 846 F.3d 391, 411 (D.C. Cir. 2017) (“ANSWER”). Nor is a regulation

impermissibly vague simply “because it is marked by flexibility and reasonable breadth, rather than

meticulous specificity.” U.S. Telecom Ass’n v. FCC, 825 F.3d 674, 737 (D.C. Cir. 2016). In fact, the

D.C. Circuit has recognized that “by requiring regulations to be too specific courts would be opening

up large loopholes allowing conduct which should be regulated to escape regulation.” Id.

         In other words, courts “are not concerned with vagueness in the sense that [a] term requires a

person to conform his conduct to an imprecise but comprehensible normative standard, whose

satisfaction may vary depending upon whom you ask.” Bronstein, 849 F.3d at 1107. “Rather, a statute

is unconstitutionally vague if, applying the rules for interpreting legal texts, its meaning specifies no

standard of conduct at all.” Id. Accordingly, courts properly strike statutes and regulations that include

“highly subjective” requirements. ANSWER, 846 F.3d at 411. Examples of impermissible vagueness

include: “a statute requiring a suspect to present ‘credible and reliable’ identification,” id.; “a regulation

prohibiting ‘objectionable’ appearance in a library,” id.; and an ordinance that punished individuals

who conducted themselves in an “annoying” manner, see Grayned, 408 U.S. at 113.

         Plaintiffs’ quibbles with the contours of the Order, see generally Compl. at 18–20, ¶¶ 55–61, do

not approach the indeterminacy and subjectivity inherent in terms like “credible,” “reliable,”

“objectionable,” or “annoying.” While Plaintiffs surely can imagine “close cases”—such as whether

a given event constitutes “workplace training”—“[c]lose cases can be imagined under virtually any

statute.” Williams, 553 U.S. at 306. And Plaintiffs’ unrealistic demands for ex ante specificity are out

of step with Circuit precedent making clear that “meticulous specificity” is not required, see, e.g., U.S.

Telecom Assoc., 825 F.3d at 737, and noting the inherent “limitations in the English language with

respect to being both specific and manageably brief,” Crooks v. Mabus, 845 F.3d 412, 417 (D.C. Cir.

2016).

         In all events, Plaintiffs’ specific complaints lack merit:



                                                     21
Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 26 of 31




•        Plaintiffs complain that the term “workplace training” is “never define[d,]” Compl. at

18 ¶ 55, but Plaintiffs themselves describe the content of their own “workplace training,” thus

illustrating that the term is readily comprehensible. See id. at 52 ¶ 156 (“Plaintiffs’ workplace

training relies on in-depth discussion of systemic racism, gender and sex discrimination, and

implicit biases . . . .”).

•        Plaintiffs assert that “the Order does not explain, or otherwise define, the prohibited

act of inculcat[ing],” noting that the Order contains “no criteria . . . for a federal contractor to

understand whether training needs to reach a certain level of repetition, admonition, and

insistence to be deemed to ‘inculcate[e] [sic]’ employees” Id. at 18 ¶ 56. But “the vagueness

doctrine does not doubt the constitutionality of laws that call for the application of a qualitative

standard to real-world conduct; the law is full of instances where a man’s fate depends on his

estimating rightly some matter of degree.” Bronstein, 849 F.3d at 1108. And the term “inculcate”

has been a familiar element of the Supreme Court’s Establishment Clause jurisprudence,

indicating that it is not unconstitutionally vague. See, e.g., Agostini v. Felton, 521 U.S. 203, 223

(1997) (“As we have repeatedly recognized, government inculcation of religious beliefs has the

impermissible effect of advancing religion.”).

•        Plaintiffs allege that the “divisive concepts” are not “sufficiently defined,” pointing

only to “the concept that ‘the United States is fundamentally racist or sexist.’” Compl. at 18

¶ 57. But that concept applies only to the Uniformed Services and federal-agency provisions

of the Executive Order, see EO §§ 2(a), 3, 6(a)(i)—and is not among the concepts prohibited

by the Order’s contractual language or potential future grant conditions. See id. §§ 4(a), 5

(specifically omitting that prong of the “divisive concepts” definition). Plaintiffs cannot level

a constitutional-vagueness challenge to a provision that does not, and could not, apply to them.




                                            22
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 27 of 31




        •         Plaintiffs profess confusion over what it means to “treat others without respect to race

        or sex,” noting that federal civil-rights laws prohibit workplace conduct that discriminates

        against women, pregnant women, or the elderly by treating them with faux “respect.” Compl.

        at 19 ¶ 58. But of course, a plain reading of the Order reveals that “respect” in this context is

        the phrase “without respect to” (synonymous with “without regard to”) and not “respect”

        meaning admiration or appreciation. See, e.g., Lamar, Archer & Cofrin v. Appling, 138 S. Ct. 1752,

        1759 (2018) (“As a matter of ordinary usage, ‘respecting’ means ‘in view of: considering; with

        regard or relation to: regarding; concerning.’”) (quoting Webster’s 1934).

        The remainder of Plaintiffs’ supposed examples have nothing to do with any purported

vagueness in the actual text, and instead question whether the Order might have some unwritten

requirement that precludes training that leads to feelings of discomfort, see Compl. at 19 ¶ 60; or

whether the Order is compatible with existing law, see id. at 19–20, ¶¶ 59, 61. And because the Order

is reasonably definite and specific, Plaintiffs’ naked allegation that the Department of Labor has

“unfettered discretion in enforcing the Order’s workplace training prohibitions,” id. at 20 ¶ 62, is not

plausibly pled.

        Finally, “any potential lingering constitutional deficiency,” U.S. Telecom Ass’n, 825 F.3d at 738,

is cured by OFCCP’s pledge to “provide compliance assistance as requested to Federal contractors

and subcontractors that voluntarily submit such information or materials” in response to its RFI. 85

Fed. Reg. at 67,377. In U.S. Telecom Association, for example, the FCC “did not reach a definitive

resolution during the rulemaking process as to the permissibility” of certain “open Internet” practices,

but allowed companies that sought to pursue those practices to “petition for an advisory opinion and

thereby avoid an inadvertent infraction.” 825 F.3d at 738. The advisory-opinion procedure “thereby

alleviate[d] any remaining concerns about the Rule’s allegedly unconstitutional vagueness.” Id. at 739.

So, too, here: even to the extent that the Order could somehow be construed as unconstitutionally


                                                    23
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 28 of 31



vague, OFCCP’s offer to “provide compliance assistance,” 85 Fed. Reg. at 67,377, “cures [the Order]

of any potential lingering constitutional deficiency.” U.S. Telecom Ass’n, 825 F.3d at 738.

        C.      Plaintiffs Fail To State an Equal Protection Clause Claim

        The Executive Order is race- and sex-neutral on its face. Accordingly, “[t]o sustain an equal

protection claim, Plaintiff[s] must demonstrate that ‘similarly situated individuals’ [are] treated

differently and that the” Executive Order “ha[s] a discriminatory effect and that it was motivated by

a discriminatory purpose.” Smith v. Mayor, District of Columbia, 191 F. Supp. 3d 114, 117 (D.D.C. 2016)

(Mehta, J.), aff’d, No. 16–7109, 2017 WL 2193615 (D.C. Cir. May 19, 2017) (per curiam); see Kingman

Park Civic Ass’n v. Bowser, 815 F.3d 36, 42 (D.C. Cir. 2016). Plaintiffs cannot satisfy any of these

elements.

        First, Plaintiffs cannot show that similarly situated individuals are treated differently because—

with limited exceptions not based on race or sex—the Executive Order applies to all federal agency

training and all prospective government contracts. In other words, the Executive Order applies

equally across the board, and certainly does not discriminate on the basis of race or sex.

        Second, Plaintiffs have not plausibly alleged that the Executive Order has a discriminatory effect.

To be sure, Plaintiffs allege that there is a “foreseeable certainty of [the Order’s] disparate impact on

people of color, women, and/or LGBTQ individuals.” Compl. at 58 ¶ 30. But “[s]uch a conclusory

allegation falls far short of asserting a plausible claim.” Jackson v. Office of Mayor of Dist. of Columbia,

No. 1:16–cv–02049, 2019 WL 5579724, at *3 (D.D.C. Oct. 29, 2019) (Mehta, J.), aff’d, No. 19–7148,

2020 WL 2554609 (D.C. Cir. May 14, 2020). Although Plaintiffs allege that the Order constitutes an

effort “to undermine efforts to foster diversity and inclusion in the workplace,” Compl. at 1 ¶ 3, again,

the Court need not accept as true allegations that are contradicted by documents incorporated into

the Complaint. See Gilliam, 128 F. Supp. 3d at 145. And again, Plaintiffs’ naked allegation is

contradicted by the plain text of the Order, which clearly states that it “does not prevent agencies, the



                                                    24
         Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 29 of 31



United States Uniformed Services, or contractors from promoting racial, cultural, or ethnic diversity

or inclusiveness, provided such efforts are consistent” with the Order. EO § 10(a) (emphasis added).

Nothing in the Order precludes diversity training—so long as that training does not incorporate race

or sex stereotyping or scapegoating as defined. And there are no plausible allegations explaining how

an Order that prohibits race and sex stereotyping and scapegoating in certain workplace trainings could

have a negative effect on “people of color, women, and/or LGBTQ individuals.” Compl. at 58 ¶ 30.

Cf. Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 748 (2007) (plurality opinion)

(“The way to stop discrimination on the basis of race is to stop discriminating on the basis of race.”).

        Finally, Plaintiffs have not plausibly alleged any discriminatory purpose. Plaintiffs acknowledge

that “maximizing efficiency and economy in the workplace are noted as motivating reasons for the

issuance of” the Order. Compl. at 58 ¶ 26. Plaintiffs discount this rationale, but do not plausibly

explain how workplace training that inculcates race and sex stereotyping and scapegoating could

increase economy and efficiency in the workplace. Nor do Plaintiffs allege any discriminatory

statement by the President—the only relevant decision-maker with respect to the issuance of the

Order. None of the relevant presidential statements to which Plaintiffs cite, see Compl. at 14–17, ¶¶ 44,

46, 47, 52, are discriminatory in nature, and with regard to Plaintiffs’ other supposed evidence of

discriminatory intent, see id. at 12 ¶ 39–40, “these statements—remote in time and made in unrelated

contexts—do not qualify as ‘contemporary statements’ probative of the decision at issue.” Dep’t of

Homeland Sec. v Regents of the Univ. of Cal., 140 S. Ct. 1891, 1916 (2020) (plurality opinion). Plaintiffs

also allege that the Executive Order was not enacted in exactly the same manner as other workplace-

discrimination executive orders. See Compl. at 24–25 ¶¶ 74–76. These allegations are not probative

of anything. But even assuming arguendo that Plaintiffs could provide plausible support for their

conclusory allegation that the “Administration . . . engaged in procedural and substantive departures

in the course of [the Order’s] issuance,” id. at 57 ¶ 25, any such supposed departures could not sustain



                                                    25
        Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 30 of 31



an equal protection claim in the absence of evidence of a discriminatory purpose. See Kingman Park

Civic Ass’n, 815 F.3d at 42 (“The District did, indeed, cut significant procedural corners . . . . But the

Association has offered no evidence of a racially discriminatory purpose for this failure.”).

        The face of the Executive Order plainly states that its purpose is “to promote economy and

efficiency in Federal contracting, to promote unity in the Federal workforce, and to combat offensive

and anti-American race and sex stereotyping and scapegoating.” EO at preamble. Plaintiffs have

failed to plausibly allege that, notwithstanding this permissible purpose, it was merely a pretext for a

“real reason” to discriminate, St Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993), or that it was

motivated by such animus, Pers. Admin. of Mass. v. Feeney, 442 U.S. 256, 279 (1979). Accordingly,

Plaintiffs’ Equal Protection Clause claim should be dismissed.

                                           CONCLUSION

        For the foregoing reasons, this action should be dismissed.




                                                   26
    Case 1:20-cv-03121-APM Document 16 Filed 12/29/20 Page 31 of 31



DATED: December 29, 2020               Respectfully submitted,


                                       JEFFREY BOSSERT CLARK
                                       Acting Assistant Attorney General

                                       BRAD P. ROSENBERG
                                       CARLOTTA P. WELLS
                                       Assistant Branch Director

                                       /s/ Elliott M. Davis
                                       ZACHARY A. AVALLONE
                                       (D.C. Bar No. 1023361)
                                       ELLIOTT M. DAVIS
                                       (N.Y. Reg. No. 4596755)
                                       Trial Attorneys
                                       Civil Division, Federal Programs Branch
                                       U.S. Department of Justice
                                       1100 L St. NW
                                       Washington, DC 20005
                                       Phone: (202) 353-5639
                                       Fax:      (202) 616-8470
                                       E-mail: elliott.m.davis@usdoj.gov

                                       Counsel for Defendants




                                  27
